Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/308,205 filed on August 03, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as- a Lateral Double-Diffused Metal Oxide Semiconductor (LDMOS) Transistor.

Election/Restrictions
6.	Applicant’s election of claims 9-17, Group II, drawn to method in the reply filed on 08/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 18-25, drawn to device, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims on Group I, there being no allowable generic or linking claim.

Close of Prosecution on the Merits
8.	The following claims 9-13, 15-17 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/rephrase the claim languages as underlined.
Claim 9. (As interpreted) A method of manufacturing a semiconductor structure, the method comprising:
a) forming, by a first implanting process, a plurality of separate first well regions having a same doping type in a substrate;
b) forming, by a second implanting process, a plurality of separate second well regions having a same doping type in the remaining region of the substrate; and
c) forming plurality of separate second well regions to form first type power transistors,
d) wherein plurality of separate first well regions further comprising forming, by the Page 3 of 7Attorney Ref.: SILG2018P47C1US-2plurality of separate first well regions and having the same doping type as the plurality of separate first well regions.

Claim 10. (As interpreted) The method according to claim 9, further comprising forming plurality of separate third well regions to form power transistors different from the first type power transistors.

Claim 11. (As interpreted) The method according to claim 9, further comprising forming a buried layer in the substrate, wherein the buried layer is located below one of plurality of separate second well regions, and wherein the buried layer and the plurality of separate first well regions have the same doping type.

Claim 12. (As interpreted) The method according to claim 11, wherein the plurality of separate first well regions are located at opposite sides of the plurality of separate second well regions, wherein the buried layer is in contact with the plurality of separate first well regions, and the plurality of separate second well regions are surrounded by the buried layer and the plurality of separate first well regions.

Claim 13. (As interpreted) The method according to claim 10, further comprising forming, by a LOCOS process, high-voltage drain oxide layers on a surface of the plurality of separate second well regions and/or on a surface of at least one of the plurality of separate third well regions.

Claim 15. (As interpreted) The method according to claims 14, further comprising forming gate conductors on the gate oxide layer and the high-voltage drain oxide layers to form gate structures of the power transistors.

Claim 16. (As interpreted) The method according to claims 10, wherein 
a) forming, by a third implanting process, drain regions/ source regions having a first doping type; and
b) forming, by a fourth implanting process, drain regions/source regions having a second doping type.

Claim 17. (As interpreted) The method according to claims 16, further comprising, when forming the drain regions/source regions having the second doping type, forming an isolation region in the plurality of separate first well regions.

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
10.	Claims 9-17 considered to be allowable if rewritten as stated in section 8 as underlined.
11.	The following is an examiner’s statement of reasons for allowance:
Claim 9: the prior art of record alone or in combination neither teaches nor makes obvious a method of manufacturing a semiconductor structure, comprising:
....
a plurality of separate third well regions in the substrate together with the plurality of separate first well regions and having the same doping type as the plurality of separate first well regions;

12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
20190081045, 20170200785, 9614074, 20100187606, these prior arts are hereby cited as closest prior arts, either by itself or in combination with other arts does not teach the above quoted limitation in section 11 for claim 9.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819